Citation Nr: 0205362	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include as secondary to the veteran's service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In September 1999, the Board denied the 
veteran's claim of entitlement to service connection for a 
right ankle disorder.  

Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2001, the Court vacated the Board's September 1999 
decision and remanded the matter for further proceedings.  

On appeal the veteran has raised claims of entitlement to 
increased evaluations for tinnitus and a low back disorder, 
as well as the issue of entitlement to service connection for 
hemorrhoids.  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


FINDING OF FACT

A right ankle disorder was not demonstrated during the 
veteran's period of active service nor is it shown to be 
causally related to a service-connected disorder.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records reflect that in January and August 
1987, the veteran sustained left ankle sprains.  The service 
medical records are negative for a right ankle disorder.  At 
a July 1992 retirement examination a history of swollen 
ankles was reported, but a pertinent diagnosis was not 
entered.

A VA examination report, dated in September 1992, two months 
after the veteran was discharged from service, is negative 
for any subjective complaints or objective findings relating 
to the right ankle.

VA treatment reports, dating from July 1993 to May 1995, 
reflect that in August 1994, the veteran complained of right 
ankle pain.  X-ray of the right ankle revealed that the 
mortise was intact.  There was no evidence of any fracture, 
dislocation or degenerative change.  The soft tissues were 
unremarkable.

An August 1995 VA Orthopedic examination report was negative 
for any subjective complaints or objective findings relating 
to the right ankle.

A May 1996 report, submitted by Laurette A. Chang, an Army 
physician, reflects that the veteran had chronic low back and 
deltoid pain, a trapezius tear in the left shoulder, and that 
he had a history of recurring ankle sprains during service.  
Dr. Chang found that based on this history it was possible 
that the chronic low back pain and left shoulder disorders 
may have contributed to the right ankle fracture.

During a May 1996 VA orthopedic examination, the examiner 
indicated that he had reviewed the veteran's entire claims 
file prior to the examination.  The veteran described 
sustaining several in-service, sports related, right ankle 
sprains.  It also was noted that in April 1996, the veteran 
fractured and dislocated his right ankle while playing 
racquetball, and he subsequently underwent an internal 
fixation of a fibular fracture.  At the time of examination 
the veteran's right lower leg remained in a foot cast as a 
result of the surgery.  Therefore a physical examination was 
not possible.  Still, the impression was that the veteran had 
a history of recurrent right ankle sprains.  The examiner 
opined that the recent fracture/dislocation was not 
etiologically related to either the service-connected left 
shoulder or low back disorders.

An August 1996 report submitted by Richard E. Baxter, a 
therapist, reflects that the veteran: 1) had undergone an 
internal fixation of a severe right ankle fracture and 
dislocation; 2) that he was in physical therapy; 3) that he 
had severely restricted right ankle motion; 4) that he had a 
significant antalgic gait; and 5) that he would require 
extensive rehabilitation.  Mr. Baxter did not provide an 
opinion with respect to the etiology of the current right 
ankle disorder.

A report, submitted by Dr. Chang in October 1996, reflects 
that since April 1996, the veteran had received treatment at 
the Orthopedic and Physical Therapy Clinics, and that he had 
been diagnosed with a right ankle fracture dislocation.  It 
was noted that the veteran had undergone an open reduction 
and internal fixation of the right ankle.  Rehabilitation 
reportedly was complicated by Achilles tendonitis.

Medical reports, submitted by Reynolds Army Hospital, 
received by the RO in December 1996, reflect that in April 
1996, the veteran sustained a right ankle 
fracture/dislocation playing racquetball.  He thereafter 
underwent an open reduction and internal fixation of the 
right ankle fibula fracture.  X-rays of the ankles, performed 
in November 1996, revealed small plantar calcaneal spurs, 
bilaterally.  The right ankle also showed degenerative 
changes at the posterior aspect of the tibia involving the 
tibiotalar joint.

During a December 1996 VA examination, the veteran claimed 
that he frequently sprained his ankles in-service, and that 
his right ankle was sprained at least two times a year with 
swelling and pain.  He related that while he did not report 
many of the injuries, he had "worked" through it.  The 
veteran did not indicate that the ankle was symptomatic 
between the traumatic episodes.  Post service, in April 1996, 
the veteran fractured his right ankle, underwent surgery, and 
suffered from continuing pain since.  The examiner diagnosed 
right ankle degenerative joint disease, status-post fracture, 
post-operative open reduction internal fixation with pain.  
This was judged to cause a moderate functional impairment.  
The examiner did not provide an etiological opinion with 
respect to the right ankle disorder.

In a report, submitted by Linda King. R.N., L.N.C., received 
by the RO in August 1998; it was stated that the veteran had 
chronic low back pain with muscle spasms, which would 
eventually cause him to be unable to walk.  It was also noted 
that he had ankle clonus related to "lordosis."

In an August 1998 statement submitted by the appellant's 
spouse it was reported that the veteran had a chronic right 
ankle disorder as a result of military service.  She recalled 
occasions when the veteran ambulated with crutches or was at 
the hospital because of his right ankle.

Outpatient treatment reports from 1998-1999 from the Reynolds 
Army Hospital indicate that the veteran was seen with 
complaints of ankle pain.  While they include a diagnosis of 
degenerative joint disease, they do not offer any etiological 
opinion linking the veteran's right ankle condition to 
service.  

In April 1999, a former service colleague reported that he 
could recall two occasions when the veteran had trouble with 
his right ankle during battalion exercises.

A May 1999 report from Dr. Chang reflects that the veteran 
sustained a fracture dislocation of the right ankle in April 
1996, that he underwent an open reduction internal fixation, 
and that the hardware was removed in February 1998.  Dr. 
Chang reported that the veteran continued to experience 
ongoing pain at the tibiotalar joint, heel pain, as well as 
an exacerbation of Achilles Tendon pain.

During a May 1999 hearing before the undersigned Board member 
at the RO in Muskogee, Oklahoma, the veteran testified that 
he was seeking service connection for a right ankle disorder 
on both direct and secondary bases.  The veteran maintained 
that during service, he sustained a right ankle sprain every 
three to four months, that most of the injuries went 
unreported, and that he would self-treat them.  He testified 
that postservice he sought treatment for his right ankle at 
Fort Sill, Oklahoma.  The veteran related that as a result of 
the numerous in-service sprains to his right ankle, his ankle 
became weak and susceptible to injury.  In the alternative, 
the veteran also maintained that his service-connected low 
back and left shoulder conditions caused his right ankle 
disorder.

At a January 2001 VA examination no lower extremity 
neurological deficits were noted.  The appellant actively 
moved his legs against gravity with resistance.  He was able 
to climb on and off the table with movements that were 
encumbered by what appeared to be lower back pain.  No right 
leg sensory loss was detected.  He was diagnosed with a 
lumbosacral strain with degenerative arthritis.  

Analysis

The veteran contends that service connection is warranted for 
a right ankle disorder both directly and secondarily to his 
service-connected low back and left shoulder disorders.  

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations. The veteran was afforded VA examinations in 
connection with his claim.  The veteran's claims folder was 
reviewed by a VA physician in connection with his claim, and 
that review included an opinion addressing the medical 
question central to this appeal.  In the rating decision on 
appeal, statement of the case and supplemental statement of 
the case sent to the veteran, he was advised of the laws and 
regulations applicable to his claim as well as the basis for 
the denial of his claim.  The veteran has not identified any 
additional evidence in support of his claim.  

Remanding to afford the RO an opportunity to consider the 
claim in light of the implementing regulations would serve to 
further delay resolution of the claim with no benefit flowing 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's claim on appeal.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must determine whether a preponderance of the 
evidence supports the claim or whether all of the evidence is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the evidence 
and decide where to give credit and where to withhold the 
same.  That responsibility can be daunting where, as here, 
medical evidence diverges; however, in weighing medical 
evidence, we must sometimes accept one or more medical 
opinions and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  At the same time, the Board is mindful that it 
cannot make our own independent medical determinations, and 
that it must have plausible reasons for favoring one medical 
opinion over another.  Id. at 31.

After a careful review of the record, and after due 
consideration of the arguments advanced by the appellant, the 
Board finds that service connection for a right ankle 
disability is not warranted on either a direct or secondary 
basis.  

In this regard, the service medical records are completely 
devoid of any objective findings with regards to a right 
ankle, notwithstanding a reported history of ankle swelling 
at his retirement examination.  In addition, there is no 
competent medical evidence suggesting that any current right 
ankle disorder is directly related to service.  Therefore, 
service connection for a right ankle disorder on a direct 
basis is not warranted.  

In denying direct service connection, the Board acknowledges 
the testimony presented by the claimant, and the lay 
affidavits presented on his behalf.  The probative value of 
this evidence is outweighed by the negative clinical findings 
at retirement, and the negative findings regarding any 
postservice chronicity.  Furthermore, while the appellant and 
his friends and family are competent to describe what they 
observed, medical or other competent evidence is required to 
determine the onset or etiology of the disability.  Thus, as 
lay persons untrained in the field of medicine, they are not 
competent to offer an opinion as to the onset or etiology of 
his right ankle condition.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
492 (1992).  

With respect to the question of entitlement to service 
connection for a right ankle disorder on a secondary basis, 
while the evidence shows that the appellant is diagnosed with 
right ankle fracture residuals, the medical evidence 
preponderates against finding that a right ankle disorder was 
caused or aggravated by either service-connected low back or 
left shoulder disabilities.  In this regard, the Board 
recognizes that in a May 1996 statement, Dr. Chang opined 
that it was "possible" that the service-connected low back 
and left shoulder disorders "may" have contributed to the 
April 1996 right ankle fracture.  The Board observes, 
however, that Dr. Chang did not specifically state that the 
appellant's right ankle disorder was caused or aggravated by 
his service-connected low back and left shoulder 
disabilities.  Instead, he only raised the possibility of a 
relationship.  This distinction is crucial.  Indeed, the 
Court has held that where a physician is unable to provide a 
definitive causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  Thus, 
given the fact that the medical opinion from Dr. Chang is, at 
best, speculative, such an opinion is of diminished probative 
value.

Furthermore, the Board has considered the opinion of Linda 
King, RN, L.N.C., who indicated that the veteran suffers from 
bilateral ankle clonus related to the lordosis.  However, 
there is no indication that she was, or has ever been, 
involved in the veteran's care.  Secondly, there is no 
evidence that Ms. King has any specialized knowledge 
regarding the etiology of orthopedic disabilities.  See 
generally, Black v. Brown, 10 Vet. App. 279, 289 (1997) 
(where the assertions of the claimant's spouse, medically 
trained as a nurse, did not well ground a service-connection 
claim where she had no special knowledge regarding the area 
of medicine in question and did not participate in his 
treatment).  Third, the nurse's opinion is based upon a 
review of the medical history rather than upon a physical 
examination of the veteran.  Finally, it is unclear as to 
what medical records she reviewed prior to rendering her 
opinion.  For these reasons, the Board finds the nurse's 
opinion of limited probative value.  

Instead, the Board accords more weight to the May 1996 VA 
examiner's opinion, indicating that there was no etiological 
relationship between the current right ankle disorder and the 
service-connected low back and left shoulder disorders.  In 
according greater weight to the VA examiner's opinion the 
Board observes that the VA examiner reviewed the veteran's 
entire claims file which showed no objective clinical 
evidence of an ankle disorder prior to his post-service 
fracture, as well the service medical records and opinion of 
Dr. Chang.  Further, the examiner conducted a physical 
examination of the veteran.  While the Board acknowledges 
that the veteran's right ankle was in a cast at the time of 
the May 1996 VA examination, there is no indication from the 
examiner, or from any other competent witness, that the VA 
examiner was unable to render an opinion on the etiology of 
the disorder. Accordingly, the Board finds this opinion to be 
of preeminent probative value.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right ankle disorder, to include on a 
secondary basis.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right ankle disorder, to include on 
a secondary basis, is denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

